                  Case 2:21-cv-00060-JCC Document 4 Filed 01/21/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID J. DEARINGER and GANNA P.
     DEARINGER,
 9                                                         CASE NO. 2:21-cv-00060-JCC
                                Plaintiffs,
10                                                         ORDER GRANTING
             v.                                            APPLICATION TO PROCEED IN
11                                                         FORMA PAUPERIS
     ELI LILLY AND COMPANY,
12
                                Defendant.
13

14          Plaintiffs’ application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiffs
15   may proceed without prepayment of costs or fees or the necessity of giving security therefore.
16          The Clerk is directed to send a copy of this Order to Plaintiffs.
17          DATED this 21st day of January, 2021.
18

19                                                        A
                                                          BRIAN A. TSUCHIDA
20                                                        Chief United States Magistrate Judge

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
